Opinion issued September 5, 2013




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                           NO. 01-13-00350-CV
                         ———————————
CONSOLIDATED MEDICAL INSTRUMENTS, INC. FKA SARBALI OIL,
 INC., IMRAN PATEL, SADAF PATEL, AND IRFAN PATEL, Appellants
                                     V.
      ASHLAND REAL ESTATE COMPANY 401K PLAN, Appellee



            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1007411



                       MEMORANDUM OPINION

     Appellants, Consolidated Medical Instruments, Inc. fka Sarbali Oil, Inc.,

Imran Patel, Sadaf Patel, and Irfan Patel, have filed an unopposed motion to
dismiss the appeal. No opinion has issued. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2